Title: From Thomas Jefferson to John Bulkeley & Son, 13 July 1791
From: Jefferson, Thomas
To: John Bulkeley & Son



Gentlemen
Philadelphia July 13. 1791.

I am now to acknolege the reciept of your favor of Jan. 18. together with the samples of wine forwarded. That marked No. 2. and called Termo was exactly the quality desired. Next to this was No. 4. Torres. The other qualities not liked. I am now therefore to pray you to send me a pipe of the kind called Termo, the oldest and best you can procure. You will recieve from Mr. Barclay, the bearer of this, 75. dollars on my account, which if I calculate rightly your millreas, will cover the cost of the pipe and the samples. Should any miscalculation, or any advance of price for an older or better quality render it insufficient, Colo. Humphreys will perhaps be so good as to make it up, or I will pay it to your correspondent here at your choice.—I am with great regard Gentlemen Your most obedt. humble servt,

Th: Jefferson

